DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities, and should be:
“…[[a]] the flow cell according to claim 1…”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner suggests the following fix: “…to form an interface between [[a]] the liquid flowing into the cell through the inlet and [[a]] another liquid with which the cell has been already filled…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall et al. (U.S. Pub. 2015/0276588).

Regarding claim 1, Marshall discloses (Figs. 1-5 and 25) a flow cell 12 (see par. [0047]) comprising:
a cell 12 into which a liquid to be measured 10 [0047] is introduced and is arranged so that a measurement light 24 [0048] to be used for measuring an optical characteristic of the liquid enters one side of the cell (the left side in Figs. 1 and 25) and exits from the other side of the cell (the right side in Figs. 1 and 25);

an outlet (top, Figs. 1 and 25) for leading the liquid in the cell to flow out from the cell (as shown in Figs. 1 and 25), wherein 
the inlet and the outlet are provided to form an interface between the liquid 10 flowing into the cell through the inlet (as shown in Figs. 1 and 25) and another liquid 252 (i.e. cladding fluid: [0122]) with which the cell has been already filled [0122] at two places (left and right sides: see Fig. 25) on an optical path of the measurement light passing through the cell 12 (as shown in Fig. 25).

Regarding claim 2, Marshall discloses (Figs. 1-5 and 25) the inlet (bottom, Figs. 1 and 25) is provided at a position between the one end of the cell 12 and the other end of the cell 12 (i.e. between the left and right sides in Figs. 1 and 25) so that the liquid flows into the cell 12 in a direction substantially orthogonal to a travel direction of the measurement light (as shown in Figs. 1 and 25).

Regarding claim 4, Marshall discloses (Figs. 1-5 and 25) a detector [0001] comprising:
a light source 16 [0047];
the flow cell 12;
a light sensor 20 [0048] for detecting light which passed through the flow cell 12 (as shown in Figs. 1 and 25; [0048]); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (U.S. Pub. 2015/0276588).

Regarding claim 3, the embodiment shown in Marshall Fig. 25 discloses the inlet (bottom, Figs. 1 and 25) is provided at a center of the cell 12 between the one end and the other end (i.e. between the left and right sides in Figs. 1 and 25).
The embodiment shown in Marshall Fig. 25 does not disclose the outlet is provided at two places, one of the two places is adjacent to the one end of the cell and the other is adjacent to the other end of the cell.
However, Marchall discloses another embodiment in Fig. 32 which shows the outlet [0157] is provided at two places (as shown in Fig. 32), one of the two places is adjacent to the 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Marshall’s embodiment shown in Fig. 25 with that shown in Fig. 32, so that the outlet is provided at two places, one of the two places is adjacent to the one end of the cell and the other is adjacent to the other end of the cell.
Such a modification would allow the system to direct the sample stream and cladding stream into separate channels (Marshall: [0157]), allowing further control over the position and shape of the stream (Marshall: [0155]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852